Citation Nr: 1216133	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-44 957	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Hepatitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, he and his representative submitted additional evidence and waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304.


FINDING OF FACT

There is an approximate balance of evidence for and against this claim as to whether the Veteran's current hepatitis infection incepted during his military service, so this is an as likely as not possibility.


CONCLUSION OF LAW

Therefore, resolving this reasonable doubt in his favor, his hepatitis infection was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since, however, the Board is granting his claim, there is no need to discuss whether there has been this compliance because even were the Board to assume, for the sake of argument, there has not been, this ultimately would amount to at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof - not only of showing there is a VCAA notice or assistance error but, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this particular instance.

II.  Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may not be granted, however, for disability that is the result of a Veteran's willful misconduct, which, for a claim as here filed after October 31, 1990, includes disability that is the result of his abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301, 3.303(c)(3) and (d).  See, too, VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 


To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, but compensation in this latter instance is limited to the amount of additional disability over and above that existing prior to the aggravation.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


Turning now to the facts of this specific case.  As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has at some point since the filing of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim because there is no current disability to relate or attribute to his military service).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

A.  Hepatitis C (non-A, non-B)

The Veteran contends he has a chronic hepatitis C infection that was contracted during his military service.

The results of laboratory testing from 2003 to 2005 show positive findings for the hepatitis C virus (HCV), and this diagnosis is confirmed in more recent medical evaluation and treatment records.  So there is no disputing he has this claimed condition of a current hepatitis C infection.  Consequently, the determinative issue instead is whether it is attributable to his military service or dates back to his service, as he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The risk factors for HCV include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) (November 30, 1998).  Veterans also may have been exposed to HCV during the course of their duties as a military corpsman, medical worker, or as a consequence of being a combat Veteran.  See VBA Fast Letter 04-13 (June 29, 2004).

The Veteran's service treatment records (STRs) reflect that he was hospitalized at Camp Schwab in Okinawa, Japan, from May to June 1972 and diagnosed with hepatitis.  The type of hepatitis was not specified in the discharge summary, which indicates he was admitted after five or six days of scleral icterus, three to four days of tiredness and general malaise.  He denied drug use and said his last needle exposure was two months earlier when he gave blood (sterile disposable sets were used).  He denied known hepatitis contact and ate all of his meals on base.  He was placed on bedrest, did well, and upon discharge was assigned light duty for 30 days.  In a follow-up June 1972 treatment note, the diagnosis was viral hepatitis-convalescent.  On separation examination, there was no mention of hepatitis or any residuals or complications of it.  His military service ended in July 1972.

A January 2003 VA primary care nursing note reflects that he gave a history of hepatitis B in 1971, so while in service, and reported a positive test for hepatitis C.  A January 2003 VA primary care note reflects that he presented for treatment of hepatitis C, which reportedly had been diagnosed about nine months earlier by Kaiser.  It was noted that he had a positive history of exposure to hepatitis A and B.  He indicated a prior medical history of hepatitis in the 1970s, and it was mentioned that he had IV drug abuse "until 1975."  The starting date of that IV drug abuse was not specified, however, including insofar as whether it had begun prior to, during, or since his military service.  He denied any then present IV drug abuse, street drugs, or cocaine.  The diagnosis was hepatitis C.  A March 2004 VA infectious disease consult by Dr. G. reflects that a test for HCV was positive, and the Veteran had a history of acute hepatitis in Okinawa in 1971 of questionable etiology.  Laboratory tests were positive for antibodies to hepatitis C and B viruses.  The diagnostic assessment was HCV, with a maximum duration of infection of 33 years.

During a May 2008 VA compensation examination, the Veteran reported that he had developed hepatitis in 1971 and was treated for it in Okinawa, and then improved.  He had no significant known residuals.  Seven years earlier, however, a blood test was positive for hepatitis C.  Regarding risk factors for hepatitis C, he said that he had not used cocaine or IV drugs.  He could not recall if he had any blood exposure in service; he was a radiotelegraph operator in service.  He denied tattoos, sexual partners with hepatitis C, and blood transfusions during the 1950s, 60s, or 70s.  He had no known exposure to hepatitis C.  He recalled that, when he was hospitalized in 1971, he was there with 15 other people who all had hepatitis as well.  He reportedly was in the Philippines in the jungle when he contracted the hepatitis infection in service.  The current examiner diagnosed hepatitis C (chronic hepatitis), remote resolved hepatitis B infection, hepatitis A antibody positivity, and cirrhosis.

That examiner indicated the Veteran had no known risk factors for hepatitis C infection, and that it was unknown when he had developed hepatitis C.  There was evidence that he was also infected with hepatitis B and possibly hepatitis A, also of unknown etiology.  The examiner indicated the claims file was reviewed for the pertinent medical and other history, but that he did not see any evidence of hepatitis infection in service.  He stated that it was not possible to ascertain when the Veteran became infected with hepatitis C without resorting to speculation.

An addendum medical opinion was obtained from this same VA examiner in July 2008.  And after another review of the claims file, he noted the Veteran was treated for hepatitis during service, in 1972, and summarized the course of the disease at that time.  This examiner stated that his review indicated the Veteran had hepatitis of unknown type in 1972, but presumably hepatitis A.  This examiner also observed that, during VA treatment in January 2003, the Veteran gave a history of IV drug abuse until 1975, but the records did not show when the drug abuse started.  

This examiner also noted the Veteran denied a history of IV drug abuse during his May 2008 VA examination.  This examiner then surmised that it was not possible to know with any degree of certainty when the Veteran had developed hepatitis C given the available evidence in the claims file, and that the date of infection could not be ascertained at this time without speculating, as there was no test for hepatitis C until the 1990s.  However, he did have risk factors for hepatitis C that were uncovered with claims file review, which indicated IV drug abuse until 1975.

By letter dated in May 2009, a VA physician, Dr. G., stated that he was writing in support of the Veteran's claim that he contracted HCV while on active duty in 1972.  He pointed out that, at that time, the medical records showed that he had developed acute hepatitis consistent with hepatitis B.  At that time there was no blood test available for hepatitis A, B, or C, and he had no identifiable risk factors for hepatitis other than having recently donated blood.  The absence of a specific blood test to identify the nature of his hepatitis precluded a definitive diagnosis.  Currently he had positive tests for hepatitis B and C, and no other episodes of jaundice or acute hepatitis.  He added that he presumed the Veteran had a blood exposure in service in 1972 that resulted in hepatitis.  He said that he could not tell if the infection in 1972 was in fact HBV, HCV or both.  He saw however that the Veteran had an icteric febrile illness in the military, which provided evidence that he acquired one or both of these viruses at that time, though it was not possible to identify which of these agents would have been acquired, and it "seemed prudent" to ascribe them both to that episode.  He therefore concluded that both hepatitis B and C should be service connected.

By letter dated in July 2010, a physician from an Air Force medical center said that he had treated the Veteran since April 2008.  He stated that, as a U.S. Marine, the Veteran had contracted hepatitis C and has consequently been suffering the effects of this chronic disease.  He indicated the Veteran has liver injury and liver cancer due to chronic hepatitis C infection.


During his recent February 2012 hearing before the Board, the Veteran testified that he was treated for hepatitis during service in 1972 in Okinawa, Japan, and that fifteen or sixteen other people in his company also had hepatitis at that time.  He said the doctors were unsure how they had acquired the hepatitis.  He related that he was first diagnosed with hepatitis C in approximately 2000 by Kaiser, but that he was not tested for hepatitis from time of his initial infection in 1972 until that diagnosis in 2000.  He indicated that he had undergone leg surgery during the 1970s and had received a blood transfusion in 2007.

The May 2008 VA examiner initially indicated it would be merely speculating to link the current hepatitis C with the Veteran's military service.  But this examiner also erroneously stated the Veteran's STRs did not show he had contracted hepatitis of any sort while in service, when in fact he clearly had and had been treated for it in 1972.  So this tends to undermine the probative value of this VA examiner's initial opinion concerning this case, even aside from the fact that he ultimately was unable to comment on the etiology of the hepatitis without resorting to mere speculation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Also, a medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

In July 2008, after having additional opportunity to review the STRs and noting the documented treatment for hepatitis while in service, this same VA examiner indicated it still was not possible to know with any degree of certainty when the Veteran developed hepatitis C given the available evidence in the claims file, and that the date of infection still could not be ascertained without speculating, as there was no test for hepatitis C until the 1990s.


Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either. Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service. 

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.


Here, the RO apparently returned the file to the VA examiner mentioned because he had failed to recognize and acknowledge the treatment, including while hospitalized, the Veteran had received for hepatitis during his military service.  But even with the benefit of this additional review, this examiner still was unable to comment on this determinative issue of causation and inception without admittedly having to resort to mere speculation, partly because there was no available test when the Veteran was in the military during the early 1970s that would have permitted doctors to determine exactly what type of hepatitis he had.  And based on this examiner's comments and explanation, there seems little to no chance he will be able to provide more definitive comment on this issue, even if given additional opportunity.

Another commenting VA physician, Dr. G., acknowledged in May 2009 that the absence of a specific blood test to identify the nature of the Veteran's hepatitis in service precluded a definitive diagnosis at that time, but, nevertheless, that he presumed the Veteran had a blood exposure in service, in 1972, which had resulted in hepatitis.  He, too, could not tell whether that infection during service in 1972 was in fact HCV, although he added that it "seemed prudent" to ascribe the current HCV to that episode in service.  So he was a bit more resolute in concluding there is the required correlation between the Veteran's current hepatitis and that he had in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

So, in sum, there is confirmation the Veteran was treated for hepatitis in service, although the exact variant (A, B and/or C) remains unknown, and apparently unknowable.  He has in the past reported to some doctors, including in the course of obtaining treatment from them, a history of IV drug abuse "until 1975" or thereabouts, but he has also at other times denied any past IV drug abuse, such as during his VA compensation examination.  His statements obviously are conflicting on this point, in turn tending to lessen his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); and Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Regardless, even assuming for the sake of argument he has at some point in the past had IV drug abuse, it is unclear whether that IV drug abuse was prior to, during, or just since his military service, and the VA physician that commented favorably cited another possible source of infection for the hepatitis that was diagnosed and treated in service - namely, exposure to contaminated blood while in service.  It therefore is just as likely as not the Veteran's current HCV is the result of or related to the hepatitis he had in service.  The Board therefore will apply the benefit-of-the-doubt rule and grant his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


B.  Hepatitis A and B

During the May 2008 VA examination, the examiner noted that laboratory tests showed that hepatitis B surface antigen was negative, hepatitis A antibody was positive in November 2003, hepatitis B surface antibody was positive, and hepatitis B core antibody was positive in 2003.  The diagnoses were hepatitis C (chronic hepatitis), remote resolved hepatitis B infection, hepatitis A antibody positivity, and cirrhosis.

Another VA physician, Dr. G., stated in May 2009 that the medical records showed the Veteran had developed acute hepatitis consistent with hepatitis B, but that he could not tell if the infection in 1972 was in fact HBV, HCV or both.  He stated that the Veteran had an icteric febrile illness in the military that provided evidence that he had acquired one or both of these viruses at that time, though it was not possible to identify which of these agents would have been acquired, and it "seemed prudent" to ascribe them both to that episode.  He therefore determined that both hepatitis B and C should be service connected.

Although blood tests have shown the Veteran has the antibody to hepatitis A and B, the tests also show he does not have a current hepatitis A or B infection.  Moreover, although he was treated in service for an unknown type of hepatitis, there is no medical evidence of any current disability due to exposure to hepatitis A or B.  Because there is no evidence of a current disability from exposure to hepatitis A or B at this time, service connection for a disability due to hepatitis or B virus exposure must be denied.  The evidence on file reflects that he has chronic hepatitis C infection, and cirrhosis and liver cancer from hepatitis C (not A or B).

In his statements, pleadings and hearing testimony, he has primarily argued that he incurred hepatitis C (not A or B) in service, and other than referring to Dr. G.'s letter, has not specifically contended that he has a current disability due to hepatitis A or B exposure.


In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  This current disability, however, as explained, need only have existed at the time of the filing of the claim, even if no longer.  See again McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The determination of whether he has such a current disability necessarily is based on the results of objective clinical testing and data, such as blood tests.  Therefore, he has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability on account of Hepatitis A or B (versus due to the C variant, which is being granted).


ORDER

Service connection for chronic hepatitis C infection is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


